                 Case 2:21-cr-00134-TLN Document 5 Filed 08/17/21 Page 1 of 2


 1 PHILLIP A. TALBERT
   Acting United States Attorney
 2 SAM STEFANKI
   Assistant United States Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700
   Facsimile: (916) 554-2900
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8                               IN THE UNITED STATES DISTRICT COURT

 9                                  EASTERN DISTRICT OF CALIFORNIA

10

11   UNITED STATES OF AMERICA,                           CASE NO. 2:21-CR-00134-TLN

12                                Plaintiff,             STIPULATION REGARDING CONTINUANCE OF
                                                         ADMIT/DENY HEARING; ORDER
13                          v.

14   SOCORRO RUELAS-ESPINOSA,                            DATE: August 19, 2021
                                                         TIME: 9:00 a.m.
15                                Defendant.             COURT: Hon. Troy L. Nunley

16

17                                               STIPULATION
18          Defendant Socorro Ruelas-Espinosa, by and through his counsel of record, and plaintiff United

19 States of America, by and through its counsel of record, hereby stipulate as follows:

20          1.      By previous order, this matter was set for an admit/deny hearing on August 19, 2021.

21          2.      By this stipulation, the defendant now moves to continue the admit/deny hearing until

22 August 26, 2021, at 9:30 a.m.

23          3.      The parties agree and stipulate, and request that the Court find the following:

24                  a)     Counsel for the defendant desires additional time to discuss and negotiate a

25          potential disposition in this matter with the assigned probation officer and counsel for the

26          government.

27                  b)     The government does not object to the continuance.

28 ///

      STIPULATION REGARDING CONTINUANCE OF               1
      ADMIT/DENY HEARING
             Case 2:21-cr-00134-TLN Document 5 Filed 08/17/21 Page 2 of 2


 1               c)      The provisions of the Speedy Trial Act are inapplicable because this matter is

 2        before the Court due to the defendant’s violation of the terms of his supervised release.

 3

 4        IT IS SO STIPULATED.
 5

 6   Dated: August 16, 2021                                /s/ LINDA ALLISON
                                                           LINDA ALLISON
 7                                                         Counsel for Defendant
                                                           SOCORRO RUELAS-ESPINOSA
 8
     Dated: August 16, 2021                                PHILLIP A. TALBERT
 9                                                         Acting United States Attorney
10
                                                           /s/ SAM STEFANKI
11                                                         SAM STEFANKI
                                                           Assistant United States Attorney
12

13

14                                       FINDINGS AND ORDER

15        IT IS SO FOUND AND ORDERED this 16th day of August, 2021.

16

17

18

19                                                            Troy L. Nunley
                                                              United States District Judge
20

21

22

23

24

25

26

27

28

     STIPULATION REGARDING CONTINUANCE OF              2
     ADMIT/DENY HEARING
